Title: To George Washington from Brigadier General Casimir Pulaski, 4 February 1778
From: Pulaski, Casimir
To: Washington, George

 

Sir
Trenton [N.J.] 4 Febry 1778

I join the letter from et prisoner, It wil determined mi answer. The Cavalry is Placed according to Instruction from Colonel Bidel. I remain hier with the detachement of Lenceurs. I mean If Your Excely approved of to March toward Borlington in this time. Our Magazin wil be form sufficient for to furnish the Whole Cavalry fifteen Days by Soch Time we shal biguin the Gnrl Exercise I Report further, that in Eastown thi Meirchents & treats Men ar not wiling to deliver thi Necessaris wanting for want of Money. I hope Your Excely wil order to Satisfye them If I recollect the first letters I wrote, particularly the Article of the Horses end about the Commission for Colonel Kowacz with Authoryty to Comend a detachement as a Colonel hi wil bi of more Sarvices in on Attak as in other Duty I have thi honor to bi with respect Your Excellencies most obedient and humble Sarvent

C. Pulaski Gn. of Cavalry


Pray Excuse mi If I have wrote false it being the first ⟨word⟩ of my Inglish.

